t c memo united_states tax_court j randall groves and jane b groves petitioners v commissioner of internal revenue respondent docket no filed date richard lane brown iii for petitioners jennifer h decker and andrew m winkler for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners' federal_income_tax additions to tax and a penalty as follows additions to tax and penalty year deficiency sec_6653 b sec_6659 sec_6663 dollar_figure dollar_figure dollar_figure big_number dollar_figure - - after concessions the issues for decision are whether petitioner’ is liable for the addition_to_tax for fraud under sec_6653 for or the fraud_penalty under sec_6663 for we hold that he is not whether the statute_of_limitations bars assessment of tax for and we hold that it does findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners lived in matthews north carolina when they filed their petition petitioner's law practice petitioner is a tax attorney who began practicing law in petitioner was a trial attorney in the office of the chief_counsel for the internal_revenue_service irs from to he began to practice law in charlotte north carolina in petitioner tried regular cases and numerous small cases in the tax_court from to petitioner’s activities in and petitioner was a partner in the law firm weinstein sturgess in and in those years petitioner ' references to petitioner are to j randall groves section references are to the internal_revenue_code in effect during the years at issue unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure represented clients before the irs established trusts and provided estate_planning services for clients was a member of the north carolina bar association section of taxation which he had previously chaired chaired the southeastern region special liaison tax committee not further identified in the record and managed his law firm also in those years petitioner was an elder of the calvary church and a member of its finance and building committees he also negotiated a dollar_figure million construction loan for the calvary church formed the st catherine partnership with two of his law partners to manage the construction and leasing of a building for weinstein and sturgess cared for his mother during a long illness invested in a texas corporation that was the plaintiff in a class action lawsuit for which petitioner hired the attorney and in which he participated extensively and was a member of the board_of directors of one price clothing stores inc discussed at paragraph b-2 below b petitioner's investment in women's clothing store sec_1 formation of j k apparel in edward and arlene karp the karps henry jacobs jacobs raymond waters waters john waters and petitioner decided to open a women's clothing store which would sell everything at one price in date they incorporated j k apparel inc j k apparel in north carolina j k apparel q4e- issued big_number shares of common_stock with a par_value of dollar_figure per share on date petitioner bought big_number shares of j k apparel stock for dollar_figure the owners of j k apparel's shares were as follows number of percentage of cost shareholder shares purchased shares purchased_basis arlene karp big_number dollar_figure henry jacobs big_number big_number petitioner big_number big_number raymond waters big_number big_number john waters big_number big_number total big_number big_number on date j k apparel opened its first one price women's clothing store in south carolina one price clothing stores inc in petitioner and the other shareholders of j k apparel decided to change the name of the corporation and to reincorporate in south carolina on date one price clothing stores inc the original one price was incorporated in south carolina on date j k apparel merged into the original one price the original one price was the surviving corporation as part of the merger the shareholders of j k apparel received shares of original one price common_stock for each of their shares of j k apparel thus petitioner received big_number shares of original one price common_stock in exchange for his big_number shares of j k apparel stock - - the original one price also issued big_number shares of common_stock and big_number shares of class a nonvoting common_stock with a par_value of dollar_figure per share on date petitioner bought big_number shares of the original one price common_stock for dollar_figure the owners of the newly issued shares of original one price stock were as follows number of cost shareholder shares purchased class basis arlene karp big_number common dollar_figure henry jacobs big_number common petitioner big_number common raymond waters common john waters common total big_number common big_number henry jacobs big_number class a nonvoting dollar_figure raymond waters big_number class a nonvoting at the end of petitioner owned big_number shares of the original one price stock the karp option mrs karp owned big_number shares of original one price stock on date she sold petitioner waters john waters and jacobs the four founders an option to buy her stock for dollar_figure each of the four founders paid dollar_figure for the option dollar_figure total and agreed that they would each receive big_number one-fourth of mrs karp’s shares on date the four founders exercised the option and each bought big_number shares from mrs karp for dollar_figure to pay for the shares each of the four founders immediately resold - - big_number of their big_number shares a total of big_number shares each of the four founders received dollar_figure for the big_number shares of stock they sold petitioner's gifts of stock on date petitioner gave big_number shares of original one price stock to mrs groves in date he gave big_number shares to his children opcs inc in date the founders of original one price decided to make a public offering of its stock and to reincorporate the original one price in delaware on date they filed articles of incorporation in delaware for opcs inc the original one price owned all of the outstanding shares of opcs inc stock on date the original one price merged into opcs inc opcs inc was the surviving corporation and changed its name to one price clothing stores inc opcs as a result of the merger the original one price shareholders received shares of opcs stock for each of their shares in the original one price petitioners received a total of big_number shares of opcs stock petitioner received big_number shares and mrs groves received big_number opcs shares petitioner received six stock - certificates for his big_number shares and mrs groves received four certificates for her big_number shares in date opcs made an initial_public_offering of big_number shares of stock its shareholders including petitioner also offered big_number shares of their opcs stock for sale on date petitioner sold big_number shares of opcs stock for dollar_figure on date petitioner gave to calvary church big_number shares of opcs stock adrian delk delk prepared petitioners' tax returns for tax years to delk was the managing partner of his accounting office petitioner met with delk in date to discuss petitioner’s potential tax_liability after the public offering delk knew that petitioner had acquired stock at different times and that petitioner had different bases in the stock on date opcs stock split for as an opcs director petitioner approved the date merger and signed a corporate resolution authorizing the date stock split petitioners’ sales of stock and sec rule in and petitioners told their broker to sell blocks of big_number big_number big_number big_number big_number big_number and big_number opcs shares securities_and_exchange_commission sec rule d c f_r sec prohibited petitioner from selling the opcs stock that he bought from mrs karp for years --- - he was required to report on sec form_144 the number of shares he proposed to sell and his acquisition_date for each proposed sale of opcs stock in and by petitioners petitioners submitted to their stock broker and to the sec a form_144 executed by petitioner or mrs groves a seller's representation letter signed by petitioner or mrs groves and letters from the attorney for opcs stating the opinion that petitioners had complied with sec rule petitioners reported their proposed sales of opcs stock during and on form sec_144 as follows sales reported on form sec_144 stock acquisition of shares proposed acquired nature of owner date to be sold sale date _from by acquisition jane b grove sec_2 big_number j r groves gift of date stock jane b grove sec_2 big_number j r groves gift of date stock j randall groves big_number the company private_placement j randall groves ‘big_number the company private_placement j randall groves big_number purchase founder stock j randall grove sec_1 big_number purchase a kemp from sic selling shareholder ' this was an amended form the original form_144 contained the following information j randall groves big_number the company private_placement this should read a karp petitioner could not sell the stock he had acquired from mrs karp in because it was still subject_to a 2-year holding_period under sec rule thus he reported to the sec --- - in that he intended to sell only shares he had acquired from opcs or its predecessor petitioner’s gift of stock in on date petitioner gave big_number shares of one price stock to campus crusade for christ he told campus crusade for christ that petitioners’ tax considerations would determine when he made further contributions to that organization cc preparation of petitioners' income_tax returns for and petitioner prepared tax organizers for and and gave them to delk petitioner used forms and w-2 to complete the tax organizers for and petitioner did not have a schedule or records showing his basis in or number of shares of opcs stock when he listed the bases of the stock petitioners sold in and on the tax organizers there is no indication that petitioner knew the basis in his opcs stock in or petitioner listed the following information about the stock he sold in and in the tax organizer for and of date date gross_sales cost or shares acquired sold price other basis big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number of date date sales cost or shares acquired sold price basis big_number dollar_figure dollar_figure big_number big_number big_number petitioner correctly listed the number of shares sold the date on which they were sold and the sales_price on the organizer however he incorrectly listed acquisition dates he also incorrectly listed the basis of the stock he sold in and petitioner did not give delk documents to support the information he listed on the tax organizers delk used the information from petitioner’s tax organizers to prepare petitioners’ and tax returns d petitioners’ tax returns for and petitioners reported on their and returns that they sold opcs stock as follows of shares reported sale gain actual sold basis price reported basis big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number of shares reported sale gain actual sold basis price reported basis’ big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number ' this column was not on petitioners’ return petitioner received the return from delk on date and signed it without reviewing it in detail eb audit of petitioners' returns revenue_agent kathy sexton sexton began examining petitioners' and returns in date sexton asked petitioner to substantiate the capital_gains petitioners reported on their and returns and to provide a schedule showing the number of shares of original one price stock petitioners owned on date the date of purchase number and purchase_price of shares they bought in and all stock splits in and and petitioners’ computation of per share costs petitioner sent sexton a letter and memorandum and gave her boxes of documents about opcs in response to her document request the record does not show specifically what records petitioner gave to sexton petitioner told sexton that he reported the basis of the opcs stock based on how much petitioner had paid for it he gave her some but not all of the basis information she requested she could not compute petitioner’s basis because for example he did not mention the date stock split sexton and delk met several times in and delk showed sexton petitioner’s tax organizers f petitioner's criminal case on date petitioner pleaded guilty to two counts of violating sec_7203 willful failure_to_file a return supply information or pay tax a misdemeanor petitioner -- admitted in the plea agreement that he had willfully failed to supply information on his tax returns for and about dollar_figure and dollar_figure respectively of gains from sales of opcs stock on date the u s district_court for the western district of north carolina judge graham c mullen judge mullen presiding accepted petitioner's guilty plea on date judgment was entered against petitioner pursuant to his guilty plea g state bar grievance committee proceedings in the grievance committee of the north carolina state bar association decided there was not probable cause to initiate disciplinary action against petitioner as a result of petitioner’s conviction h notice_of_deficiency on date respondent issued a notice_of_deficiency to petitioners for and in it respondent determined that petitioners had capital_gains of dollar_figure in and dollar_figure in which was dollar_figure more than petitioners had reported for and dollar_figure more than they had reported for respondent also determined that petitioners were liable for additions to tax and a penalty for overvaluation of their opcs stock under sec_6659 for and for fraud for and - - opinion a addition_to_tax for fraud under sec_6653 and penalty under sec_6663 background respondent contends that petitioner is liable for the addition_to_tax for fraud under sec_6653 for and the fraud_penalty under sec_6663 for and concedes that mrs groves is not liable for fraud respondent has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b respondent must establish a petitioner underpaid tax for each year in issue and b some part of the underpayment is due to fraud see sec_6653 94_tc_654 92_tc_661 underpayment petitioners concede that they underpaid tax related to their sales of opcs stock for and fraudulent intent for purposes of sec_6653 fraud is the intentional commission of an act to evade a tax believed to be owing see 394_f2d_366 5th cir affg tcmemo_1966_81 118_f2d_308 5th cir revg 40_bta_424 fraud is never presumed it must be established by affirmative evidence see 55_tc_85 the commissioner -- may prove fraud by circumstantial evidence because direct evidence of the taxpayer's intent is rarely available see stephenson v commissioner t c affd 748_f2d_331 6th cir petitioner recognizes that he is collaterally estopped from contesting each element of sec_7203 thus he does not dispute that he is collaterally estopped from denying that he knew he had the duty to maintain records or supply information and that he willfully failed to do so for and see 86_tc_1253 petitioner's conviction under sec_7203 does not estop him from arguing that he lacked fraudulent intent for and but it is evidence that he committed fraud see wilkinson v commissioner tcmemo_1997_410 badges_of_fraud courts have developed several objective indicators or badges_of_fraud see 91_tc_874 respondent argues that the following badges_of_fraud are present in this case large understatements of income inadequate books_and_records failure to give accurate information to tax_return_preparer failure to cooperate with tax authorities implausible and inconsistent explanations of behavior and training business experience and knowledge of the income_tax laws -- - we disagree that respondent has clearly and convincingly proven that petitioner committed fraud we think a more likely explanation is that petitioner’s understatements of income were due to negligence petitioner had large understatements of income in and resulting from his sale of opcs stock while that is a factor to be considered a substantial_understatement of income standing alone does not prove fraud see 54_tc_1011 petitioner did not keep records showing the number of his shares of or his basis in opcs stock in and however we do not believe that he did so with the intent to underpay tax instead we think he was careless carelessness in the preparation and maintenance of books_and_records is not fraud see mitchell v commissioner supra respondent argues that petitioner intentionally misled delk we disagree petitioner admits that he hurriedly and negligently prepared the tax organizer however he testified that he told delk about the errors on the organizers and that delk had the correct information available to him petitioner credibly testified that he did not expect that the information on the and organizers would appear on petitioners’ returns as given to delk although petitioner did not give correct information to delk about the bases in the opcs stock we are not convinced that -- - he did so with the intent to mislead delk respondent has not shown that petitioner knew the bases of the shares he sold in and or that he intentionally gave delk incorrect information respondent disputes petitioner’s claim that he told delk about the errors on petitioner’s and organizers despite respondent’s suspicions respondent offered no credible_evidence to the contrary neither party called delk to testify due to his poor health respondent argues that petitioner did not cooperate with respondent's agents because he did not give sexton all of the documents she requested petitioner provided a substantial amount of documents to sexton in response to her requests and petitioner or delk attended meetings with sexton respondent did not show what documents petitioner gave sexton and so we cannot evaluate respondent’s contention that petitioner was so uncooperative as to constitute a badge of fraud respondent contends a petitioner’s testimony that he thought he had a basis of about dollar_figure per share in the opcs stock he sold in was not credible b petitioner did not explain why petitioners reported sales of high basis stock on their return when sec rule barred him from selling stock he had acquired within years and c petitioner knew that his organizer was in error respondent relies on these points in arguing that petitioner knew and intentionally misstated the bases of the stock he sold in and we are not convinced that he did respondent has not offered any evidence that petitioner intended to underpay tax that is as convincing as the many indications that his conduct is more fairly viewed as negligent respondent points out that petitioner was an experienced tax attorney while that is a factor to be considered it does not establish that he had fraudulent intent we do not find fraud under circumstances which at most create only suspicion 184_f2d_86 10th cir 90_tc_1130 there is neither direct evidence nor enough circumstantial evidence to show clearly and convincingly that the understatements on the returns were due to fraud conclusion we hold that petitioner is not liable for the addition_to_tax for fraud for and the fraud_penalty for b statute_of_limitations respondent mailed the notice_of_deficiency to petitioners more than years after they filed their returns for and thus the statute_of_limitations bars assessment and collection of the deficiencies determined for and unless petitioners’ returns for those years were false or -- - fraudulent with the intent to evade tax see sec_6501 as discussed above respondent failed to prove by clear_and_convincing evidence that petitioner committed fraud we hold that respondent is barred by the statute_of_limitations from assessing and collecting tax and the addition_to_tax for valuation_overstatement for the years in issue to reflect the foregoing decision will be entered for petitioners
